Sears, Justice.
Alphonso Ross was indicted on May 25, 1994. On June 6, 1994, Ross filed a pre-trial petition for a writ of habeas corpus, contending only that he had been denied a commitment hearing. The trial court denied the habeas petition and we affirm.
“The ‘purpose of a commitment hearing is simply to determine whether there is probable cause to believe the accused guilty of the crime charged, and if so, to bind him over for indictment by the grand jury.’ State v. Middlebrooks, 236 Ga. 52, 54 (222 SE2d 343) (1976).” Spears v. Johnson, 256 Ga. 518 (350 SE2d 468) (1986). Thus, once an indictment has been returned against a defendant, the question of whether a commitment hearing should have been held becomes moot, id., and the trial court did not err in denying the writ in this case. See also Walker v. City of Atlanta, 238 Ga. 723 (235 SE2d 28) (1977).

Judgment affirmed.


All the Justices concur.